DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "143" have both been used to designate field of view axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species of Figures 5, 6, 7, 8, and 9, as set forth in the Office action mailed on 1/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/15/2020 is withdrawn.  Claims 4-6 and 9, directed to mutually exclusive configurations of collimator pinholes and their corresponding projections onto the incidence surface of the detector are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Abstract has been amended as follows, to comply with guidelines set forth in MPEP 608.01(b):

Clean copy follows:
The invention is an imaging device comprising detector and collimator element (144) applied e.g. in a SPECT. In the imaging device according to the invention the collimator element comprises - one or more first pinholes (146a, 148a) being focussed on a central field of view (141), the one or more first pinholes (146a, 148a) being adapted for projecting the central field of view (141) on one or more respective first imaging regions (52) being non-overlapping with any other imaging regions; - one or more second pinholes (148b) being focussed on a central field of view (141), the one or more second pinholes (148b) being adapted for projecting the central field of view (141) on one or more respective second imaging regions (56); - one or more second pinholes (148c) being focussed on a primary field of view (142) comprising the central field of view (141), the one or more third pinholes (148c) being adapted for projecting the primary field of view (142) on one or more respective third imaging regions (58) overlapping with at least one second imaging region (56). The invention is furthermore a tomographic apparatus (e.g. a SPECT) comprising the imaging device. (Fig. 13)

	Additionally, amendments have been made to the claims.
Authorization for this examiner’s amendment was given in an interview with Gaines, Wilfred on 02/03/2022.
The application has been amended as follows: 

the third imaging region is one of a plurality of third imaging regions and the third pinhole is one of a plurality of third pinholes each configured to project the primary spatial region onto a different third imaging region on the incidence surface of the detector, and an arrangement of the plurality of third imaging regions follows a wavy shape of the edge of a useful field of view of the detector along at least a part of the edge.  

Claim 6. (Amended) The imaging device according claim 3, wherein the third imaging region is one of a plurality of third imaging regions and the third pinhole is one of a plurality of third pinholes each configured to project the primary spatial region onto a different third imaging region on the incidence surface of the detector, a useful field of view of the detector has a shape of a rectangle with cut corners, and the plurality of third imaging regions are arranged along a straight line segment extending between the cut corners.

Claim 14. (Amended) The imaging device of claim 13, wherein: 
the first imaging region is one of a plurality of first imaging regions;
the second imaging region is one of a plurality of imaging regions;
the third imaging region is one of a plurality of third imaging regions;
each of the first pinholes is adapted to project the central spatial region onto a different first imaging region on the incidence surface of the detector, 

each of the third pinholes is adapted to project the primary spatial region onto a different third imaging region on the incidence surface of the detector that overlaps a different one of the second imaging regions and does not overlap any of the first imaging regions.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bagamery et al. (US 2015/0115161) teaches an imaging device (Abstract) comprising: a detector adapted to determine a point of incidence of a photon, and having an incidence surface (12), a collimator element (16) adapted to project the photon to the detector, the collimator element including: an inlet surface (17), an outlet surface facing the incidence surface of the detector ([0049]), and a plurality of pinholes connecting the inlet surface and the outlet surface (18’, 18’’, and 22; [0049]).
Hugg et al. (US 2012/0061581) teaches an imaging system (10) including a collimator (12) comprising: a first pinhole adapted to project a spatial region onto a first imaging region on the incident surface of the detector, a second pinhole adapted to project a spatial region onto a second imaging region on the incident surface of the detector, and a third pinhole adapted to project a spatial region onto a third imaging region on the incident surface of the detector, wherein the second imaging region does 
The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, imaging device comprising: namely, the combination of a first pinhole focused on a central, spatial region having a cylindrical shape, and a first axis of symmetry, the first pinhole adapted to project the central spatial region onto a first imaging region on the incidence surface of the detector, a second pinhole focused on the central spatial region shifted with respect to the first pinhole in a direction perpendicular to the first axis of symmetry, the second pinhole adapted to project the central spatial region onto a second imaging region on the incidence surface of the detector that does not overlap the first imaging region, and a third pinhole focused on a primary spatial region having a cylindrical shape larger than and encompassing the central spatial region and a second axis of symmetry coincident with the first  axis of symmetry of the central spatial region, the third pinhole adapted to project the primary spatial region onto a third imaging region on the incidence surface of the detector that overlaps, the second imaging region and does not overlap the first imaging region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884